RESPONSE TO AMENDMENT

Claims 1-4 and 7-11 are pending in the application.  Claims 5, 6, and 12-15 have been cancelled.
Amendments to the claims, filed January 28, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejection of claims 1 and 2 over Koji (JPH06-286310) made of record in the office action mailed October 4, 2021, Page 2, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed January 28, 2022.
The 35 U.S.C. §103 rejection of claims 1-3 over Norimatsu (U.S. 5,474,968) in view of Koji (JPH06-286310), made of record in the office action mailed October 4, 2021, Page 4, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed January 28, 2022.
The 35 U.S.C. §103 rejection of claims 1-4 over Amano (JPH08-34163) in view of Satake (U.S. 5,100,711), made of record in the office action mailed October 4, 2021, Page 6, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed January 28, 2022. 
The 35 U.S.C. §103 rejection of claims 7-11 over Amano (JPH08-34163), made of record in the office action mailed October 4, 2021, Page 9, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed January 28, 2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JPH08-34163) in view of Liang (U.S. 2002/0155372) and Koji (JPH06-286310).  For discussion of Amano and Koji, see the respective English Machine Translations.
Regarding claim 1, Amano teaches a printing tape cassette (Fig. 2) comprising: a cassette case having a first surface, a second surface facing the first surface, and a third surface connecting the first surface to the second surface, a combination of the first surface, the second surface, and the third surface defining an internal space (Fig. 2), the cassette case being attached to a cassette housing section of a printing device (Paragraph [0002]) an elongated printing tape (1, Fig. 1, Paragraph [0019]), the elongated printing tape comprising: a heat-sensitive layer producing color at temperatures within a prescribed range (5, Fig. 1, Paragraph [0019]); a first protective layer provided on the heat-sensitive layer (4, base material, Fig. 1, Paragraph [0019]), light being allowed to transmit through the first protective layer (transparent, Paragraph [0014]); a second protective layer provided on the side of the heat-sensitive layer opposite the first protective layer (6, Fig. 1, Paragraph [0019]), the second protective layer containing at least one resin selected from a group consisting of fluorine-based resins (Paragraph [0043]); and a first adhesive layer provided on the side of the second protective layer opposite the heat-sensitive layer (8a, Fig. 1, Paragraph [0020]), the first adhesive layer containing adhesive (Paragraph [0047]).  Amano further teaches an opening portion positioned at the third surface (Fig. 2, Paragraph [0024]), the printing tape (1, Fig. 1, Paragraph [0019]) being passed from an interior of the cassette case to an exterior thereof at the opening portion (Fig. 2, Paragraph [0024]), a guide portion positioned at the third surface to guide the printing tape conveyed to the opening portion (Fig. 2, Paragraphs [0024]-[0025]), and the first protective layer of a part of the printing tape positioned between the opening portion and the guide portion (Fig. 2, Paragraphs [0024]-[0025]).  Amano additionally teaches the second protective layer contains a fluorine-based resin (Paragraph [0043]) is used to provide heat resistance and lubricity (Paragraph [0043]).
Amano fails to teach wherein the fluorine-based resin of the second protective layer is a polytetrafluoroethylene resin.
Liang teaches photothermally sensitive recording sheets for color imaging (Abstract) that comprises a thermal slip layer (Abstract; Paragraph [0034]) that reduces friction or dragging of the film surface (Paragraph [0034]).  Liang additionally teaches the thermal slip layer is formed from a fluorine-based resin such as polytetrafluoroethylene (Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the fluorine-based resin of Amano to be polytetrafluoroethylene as taught by Liang as a known fluorine-based resin that provides heat resistance and lubricity.
While Amano in view of Liang fails to teach the first protective layer of a part of the printing tape being configured to contact a thermal head positioned at the cassette housing section of the printing device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that depending on the printing device used and the location/orientation of the thermal head, the first protective layer of a part of the printing tape of Amano in view of Liang can be configured to contact the thermal head.
	Additionally, Amano teaches the first protective layer is formed from a polyester (Paragraph [0026]), but fails to teach the polyester is polyethylene terephthalate.
Koji teaches a an elongated printing tape (Fig. 2, Paragraphs [0018] and [0021]) comprising: a heat-sensitive layer producing color at temperatures within a prescribed range (2, Fig. 1, Paragraph [0021]); a first protective layer provided on the heat-sensitive layer (5, Fig. 2, Paragraph [0031]), light being allowed to transmit through the first protective layer (transparent, Paragraph [0032]); a second protective layer provided on the side of the heat-sensitive layer opposite the first protective layer (1, Fig. 1, base material, Paragraph [0021]), the second protective layer containing at least one resin selected from a group consisting of polyester-based resins (Paragraph [0064]); and a first adhesive layer provided on the side of the second protective layer opposite the heat-sensitive layer (3, Fig. 2, Paragraph [0021]), the first adhesive layer containing adhesive (Paragraph [0021]); wherein the first protective layer is formed of polyethylene terephthalate (polyester, Paragraphs [0033]-[0034] and [0039]; polyester terephthalate is a polyester, Paragraph [0064]) and is capable of transferring heat to the heat-sensitive layer (the first protective layer is between the thermal head and the heat-sensitive layer as discussed above; therefore, the first protective layer inherently be capable of transferring heat to the heat-sensitive layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the polyester of the first protective layer of Amano in view of Liang can be polyethylene terephthalate as taught by Koji as a known polyester that can used as a protective layer to protect a heat-sensitive color-developing layer in an elongating printing tape.
Regarding claim 2, Amano teaches further comprising a release paper provided on the first adhesive layer opposite the second protective layer (9, Fig. 1, Paragraph [0020]).
Regarding claim 3, Amano teaches wherein the release paper has one surface facing the first adhesive layer, the one surface being subjected to non-silicone-based release treatment (Paragraph [0046]).
Regarding claim 4, Amano teaches further comprising: a base material provided on the first adhesive layer opposite the second protective layer (7, thin substrate, Fig. 1, Paragraph [0020]); a release paper (9, Fig. 1, Paragraph [0020]); and a second adhesive layer disposed between the base material and the release paper (8b, Fig. 1, Paragraph [0020]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JPH08-34163) in view of Liang (U.S. 2002/0155372).  For discussion of Amano, see the English Machine Translation.
Regarding claim 7, Amano teaches a printing tape cassette (Fig. 2) comprising: a cassette case having a first surface, a second surface facing the first surface, and a third surface connecting the first surface to the second surface, a combination of the first surface, the second surface, and the third surface defining an internal space (Fig. 2), the cassette case being attached to a cassette housing section of a printing device (Paragraph [0002]); a first tape accommodated in the internal space and wound in a roll (2 and 21, Fig. 2, Paragraph [0023]), the first tape comprising: a heat-sensitive layer producing color at temperatures within a prescribed range (5, Fig. 1, Paragraph [0019]); a first protective layer provided on the heat-sensitive layer (4, base material, Fig. 1, Paragraph [0019]), light being allowed to transmit through the first protective layer (transparent, Paragraph [0014]); and a second protective layer provided on the side of the heat-sensitive layer opposite the first protection layer (6, Fig. 1, Paragraph [0019]), the second protective layer containing at least one resin selected from a group consisting of fluorine-based resins, silicone-based resins, and silicon-based resins (Paragraph [0043]); and a second tape accommodated in the internal space and wound in a roll (3 and 22, Fig. 2, Paragraph [0023]), the second tape comprising: (8a, Fig. 1, Paragraph [0020]), the first adhesive layer adhesive (Paragraph [0047]), the first adhesive layer being adhered to the second protective layer (Fig. 1, Paragraphs [0020] and [0025]); and a base material adhered to the side of the first adhesive layer opposite a surface of the first adhesive layer adhered to the second protective layer (support, Paragraphs [0046]-[0047]).  Amano further teaches wherein an opening portion is provided in the third surface (Fig. 2, Paragraph [0024]), the first tape running through a predetermined passage is passed from an interior of the cassette case to an exterior thereof at the opening portion (Fig. 2, Paragraph [0024]), a guide portion is provided in the third surface to guide the first tape conveyed to the opening portion (Fig. 2, Paragraph [0024]), and the second protective layer of a part of the first tape positioned between the opening portion and the guide portion is configured to contact a thermal head positioned at the cassette housing section of the printing device (Figs. 1 and 2, Paragraph [0024]).  Amano additionally teaches the second protective layer contains a fluorine-based resin (Paragraph [0043]) is used to provide heat resistance and lubricity (Paragraph [0043]).
Amano fails to teach wherein the fluorine-based resin of the second protective layer is a polytetrafluoroethylene resin.
Liang teaches photothermally sensitive recording sheets for color imaging (Abstract) that comprises a thermal slip layer (Abstract; Paragraph [0034]) that reduces friction or dragging of the film surface (Paragraph [0034]).  Liang additionally teaches the thermal slip layer is formed from a fluorine-based resin such as polytetrafluoroethylene (Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the fluorine-based resin of Amano to be polytetrafluoroethylene as taught by Liang as a known fluorine-based resin that provides heat resistance and lubricity.
Amano in view of Liang fails to teach the first protective layer of a part of the first tape positioned between the opening portion and the guide portion is configured to contact a thermal head positioned at the cassette housing section of the printing device and wherein the first protective layer is capable of transferring heat to the heat-sensitive layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date that depending on the location/orientation of the thermal head, the first protective layer of Amano in view of Liang, instead of the second protective layer of Amano, would be configured to contact a thermal head positioned at the cassette housing section of the printing device and capable of transferring heat to the heat-sensitive layer.
Regarding claim 8, Amano teaches wherein the base material is a release paper (Paragraph [0046]).
Regarding claim 9, Amano teaches wherein the release paper has one surface facing the first adhesive layer, the one surface being subjected to non-silicone-based release treatment (Paragraphs [0046] and [0051]).
Regarding claim 10, Amano teaches wherein the release paper has one surface facing the first adhesive layer and another surface opposite the one surface, another surface being subjected to non-silicone-based release treatment (Paragraphs [0046] and [0051]).
Regarding claim 11, Amano teaches wherein the base material is a double-sided tape base material adhered to the first adhesive layer (7, thin substrate, Fig. 1, Paragraph [0020]); the printing tape cassette further comprising: a second adhesive layer adhered to the double-sided tape base material opposite the first adhesive layer (8b, Fig. 1, Paragraph [0020]); and a release paper adhered to the second adhesive layer (9, Fig. 1, Paragraph [0020]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 28, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 7, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788